               Case 2:19-cr-00014-MCE Document 113 Filed 11/16/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-00014-MCE
                                                     )
11                                  Plaintiff,       )
                                                     )
12                                                   )
     v.                                              )
13                                                   )   STIPULATION AND ORDER TO
                                                     )   CONTINUE JUDGEMENT AND SENTENCING
14 ROSE MARIE SEGALE,                                )
                                                     )
15                                  Defendant.       )
                                                     )
16 __________________________________                )

17

18
             IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney
20
     for defendant, Rose Marie Segale, that the previously scheduled sentencing date of December 3, 2020, be
21
     vacated and the matter set for sentencing on January 7, 2021 at 10:00am.
22
             This continuance is requested to allow counsel additional time to provide materials to probation
23
     and to research several issues in order to address the guideline analysis. I have contacted Ms. Hinman
24
     and Ms. Modica and they have no objection to the additional time needed to finalize this case. In
25
     addition, counsel seeks, if possible, to have the hearing live and not via video-conference or Zoom call.
26
     If that cannot be avoided, there are logistics that need to be resolved with defendant’s family to do it via
27
     Zoom.
28
               Case 2:19-cr-00014-MCE Document 113 Filed 11/16/20 Page 2 of 2

            In light of the above request the following revised sentencing schedule is requested - Judgement
 1
     and Sentencing – January 7,2021; Reply or Statement of Non - Opposition to Motion to Correct PSR due
 2
     December 21, 2020; Motion to Correct PSR/Formal Objections due December 14, 2020. The final PSR
 3
     has been filed.
 4

 5 Dated: November 13, 2020                                     Respectfully submitted.

 6
                                                                  /s/ Kyle R. Knapp
 7                                                              Kyle R. Knapp
                                                                Attorney for Defendant, Rose Marie Segale
 8

 9
10
     Dated: November 13, 2020                                   Respectfully submitted.
11

12                                                                /s/ Miriam Hinman
                                                                Miriam Hinman
13                                                              Assistant U.S. Attorney
                                                                Attorney for Plaintiff
14

15          IT IS SO ORDERED.

16 Dated: November 16, 2020

17

18

19
20

21

22

23

24

25

26
27

28


                                                         2                                       19CR14-MCE
